 



Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated as of October 7, 2018 (the
“Execution Date”) is made by and among (i) Rowan Companies, Inc., a Delaware
corporation (“RCI”), ENSCO Global Resources Limited, a UK company (“Ensco UK”)
and, solely for the purposes of guaranteeing the payments and obligations under
this Agreement, Ensco plc, a public limited liability company organized under
the Laws of England and Wales (together with any successor thereto, “Ensco” and
along with its subsidiaries, the “Company”) and (ii) Dr. Thomas Burke (the
“Executive”) (collectively referred to herein as the “Parties”).

 

RECITALS

 

A.WHEREAS, Rowan Companies plc (“Rowan”), the ultimate parent company of RCI,
has entered into that certain Transaction Agreement with Ensco dated October 7,
2018 (the “Transaction Agreement”), which contemplates the acquisition of
Rowan’s class A ordinary shares by Ensco or its approved nominee by means of a
scheme of arrangement of Rowan or a contractual takeover offer;

 

B.WHEREAS, Section 1.5 of the Transaction Agreement provides that, at Effective
Time, as defined in the Transaction Agreement, the Executive shall be President
and Chief Executive Officer of Ensco;

 

C.WHEREAS, the Parties desire to enter into an employment agreement on the terms
and conditions set forth herein and to memorialize all of the rights, duties and
obligations of the Parties with respect to the employment of Executive with the
Company; and

 

D.WHEREAS, Executive has previously entered into that certain Change in Control
Agreement with Rowan, effective as of April 25, 2014 (the “CiC Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and adequacy of which is acknowledged, the Parties
hereto agree as follows:

 

1.Employment.

 

(a)          Effectiveness. This Agreement shall be effective as of the
Execution Date. Notwithstanding anything to the contrary contained herein, this
Agreement shall immediately terminate and be rendered void ab initio, with no
liability or obligation of the parties, upon the earlier of (i) expiration or
termination of the Transaction Agreement before the Effective Time (as defined
in the Transaction Agreement), or (ii) Executive ceasing to serve as President
and Chief Executive Officer of Rowan at any time prior to the Effective Time.

 

(b)          Term. Subject to Section 1(a), Executive’s term of employment under
this Agreement (“Term”) shall be for the period beginning at the Effective Time
(the “Commencement Date”) and ending on the second anniversary of the Effective
Time, subject to earlier termination as provided in Section 3. The Term shall
automatically renew for additional, consecutive twelve (12) month periods unless
no later than ninety (90) days prior to the end of the then-applicable Term
either party gives written notice of non-renewal (“Notice of Non-Renewal”) to
the other, in which case Executive’s employment shall terminate at the end of
the then-applicable Term, subject to earlier termination as provided in Section
3.

 

 

 

 

(c)          General. During the period from the Execution Date to the earlier
of the Effective Time or the date that this Agreement terminates in accordance
with Section 1(a), RCI shall continue to employ Executive. At the Effective
Time, Executive’s employment shall be automatically transferred to Ensco UK and
Executive hereby consents to such transfer. Following the Effective Time, Ensco
UK shall employ Executive for the period and in the position set forth in this
Section 1, and subject to the other terms and conditions herein provided.

 

(d)          Position and Duties. During the Term, Executive shall serve as
President and Chief Executive Officer of Ensco and as a member of the Board of
Directors of Ensco (the “Board”), with such responsibilities, duties and
authority as reflected in the Corporate Governance Policy in Annex IV to the
Transaction Agreement (as the same may be amended in accordance with its terms),
and such other duties, consistent with the position of President and Chief
Executive Officer, as may from time to time be agreed to by Executive and the
Board. Executive will not receive any additional compensation for his service on
the Board. Executive shall devote substantially all of Executive’s working time
and efforts to the business and affairs of the Company (which shall include
service to its affiliates) and shall not engage in outside business activities
without the consent of the Board, provided that Executive shall be permitted to
(i) manage Executive’s personal, financial and legal affairs and (ii)
participate in trade associations, in each case, subject to compliance with this
Agreement and provided that such activities do not materially interfere with
Executive’s duties and responsibilities hereunder. Executive agrees that
Executive shall not accept a position as a member of the board of directors of
any other company or organization without first obtaining written consent of the
Board. Executive further agrees to observe and comply in all material respects
with the rules and policies of the Company as adopted by the Company from time
to time and applicable to Ensco’s executive officers and directors generally, in
each case as amended from time to time, as set forth in writing, and as
delivered or made available to Executive, including but not limited to policies
relating to bribery and insider trading (each, a “Policy”).

 

(e)          Principal Place of Business; Relocation. Executive acknowledges
that Executive’s principal place of employment, immediately following the
Commencement Date, shall be London, England for such period of time until the
Board elects that Executive shall relocate to Houston, Texas, or such other
location to which Executive and the Board mutually agree; provided that it is
agreed that Executive shall not be required to work in the UK for longer than
three (3) years unless Executive expressly consents to any longer period.
Executive hereby expressly consents to (i) Executive’s relocation from Houston,
Texas to London, England in connection with the commencement of Executive’s
employment with the Company, and, (ii) if the Board, in its discretion,
determines to relocate the Executive back to Houston, Texas, any such
relocation, in each instance subject to relocation benefits as set forth herein.
Executive hereby expressly waives any “good reason,” “constructive termination”
or similar concept that he may otherwise be entitled to claim under any
agreement with Rowan, Ensco, or any of their respective affiliates, by reason of
such required relocations.

 

(f)          Indemnification. During and after the Term, Executive shall be
entitled to the indemnification, expense advancement and related rights set
forth in the Indemnification Agreements previously entered into between the
Executive and Rowan or RCI, and, without duplication, to indemnification,
expense advancement and related rights no less favorable than those provided to
executive officers and directors of Ensco, provided that any such
indemnification shall be subject to any applicable law restricting such
indemnities, from time to time in force. In addition, the Company will procure
and maintain director’s and officer’s liability insurance which includes
Executive as a named or additional insured with coverage no less favorable than
provided to other executive officers and directors of Ensco.

 

 2 

 

 

(g)          Sick Pay. While employed in the U.K., the Executive shall not be
entitled to statutory sick pay under applicable U.K. legislation, but instead
shall be subject to the sick pay policy applicable to U.S.-based employees of
the Company.

 

(h)          UK Working Time Regulations. The parties each agree that the nature
of the Executive’s position is such that his working time cannot be measured
and, accordingly, while he is based in the UK, that his employment falls within
the scope of regulation 20 of the Working Time Regulations 1998.

 

2.            Compensation and Related Matters. During the Term, Executive will
be entitled to the following:

 

(a)          Base Salary. During the Term, Executive shall receive a base salary
pursuant to this Agreement at an annual rate equal to $950,000 per annum, (the
“Base Salary”). Ensco UK shall pay the Base Salary in accordance with the
customary payroll practices of Ensco UK and the Base Salary shall be pro-rated
for partial years of employment hereunder. Executive’s Base Salary amount shall
be reviewed at least annually by the Compensation Committee of the Board (the
“Compensation Committee”) during the Term and may be adjusted from time to time
by the Compensation Committee or the Board, provided, however, that the Base
Salary may not be reduced without Executive’s express consent. In the event
there is a material change to UK income taxes rules a Base Salary review shall
be triggered (although the Compensation Committee shall be under no obligation
to increase the Executive’s Base Salary).

 

(b)          Annual Bonus. For each fiscal year of Ensco that commences during
the Term, Executive shall be eligible to participate in an annual short-term
incentive bonus plan that is similar in all material respects to that applicable
to other executive officers of Ensco. Executive’s annual incentive compensation
under such incentive program (“Annual Bonus”) shall be targeted at 110% of
Executive’s Base Salary (the “Target Annual Bonus”), with the expectation that
the bonus will scale upward and downward based on actual performance, as
determined by the Board or the Compensation Committee and dependent on
performance goals that are established by the Board or the Compensation
Committee annually. The actual amount of any Annual Bonus that will be paid to
the Executive each year, if any, will be calculated based on the level of
achievement of the performance goals established by the Company under the
incentive program for the year in question and the terms of the incentive
program. Any Annual Bonus for 2019 shall be pro-rated to reflect the period from
the Effective Time through December 31, 2019; provided that such amount shall
not be reduced by any amount paid to Executive by Rowan for any period of 2019
prior to the Effective Time. The payment of any Annual Bonus pursuant to the
incentive program shall be subject to Executive’s continued employment with the
Company through the date of payment, except as otherwise provided in Section 4
below or the CiC Agreement.

 

(c)          Sign-On Bonus. In consideration of Executive’s (i) waiver of single
trigger vesting for certain Awards subject to time-based vesting only as of the
Closing Date (as defined in the Transaction Agreement) pursuant to Section
2(d)(iii) below, (ii) waiver of certain Change in Control and Good Reason rights
pursuant to Section 2(d)(iii) below, (iii) waiver of certain Change in Control
severance payments under the CiC Agreement and (iv) relocation from the United
States to the UK and the associated cost of living and tax burden associated
with such move, Ensco will make a one-time lump sum cash payment of $3,750,000
to Executive, payable within thirty (30) days of the Effective Time (as defined
in the Transaction Agreement) (the “Signing Bonus”). In the event the
Executive’s employment with the Company terminates as a result of Executive’s
resignation without Good Reason (in accordance with Section 3(a)(vi) below) or a
termination by Ensco UK for Cause (in accordance with Section 3(a)(iii) below),
in each case during the three-year period immediately following the Execution
Date, Executive will be required to immediately re-pay the Signing Bonus, on a
pro-rata basis, net of any taxes paid thereon.

 

 3 

 

 

(d)           Long-Term Incentives.

 

(i)          Equity Incentive Awards. During the Term, Executive shall be
eligible to participate in and will receive awards under Ensco’s long-term
incentive award plans and programs as in effect from time to time at a level and
on terms commensurate with his position as President and Chief Executive Officer
of the Company (the “LTIP Awards”). Subject to the approval of the Board or
Compensation Committee, as applicable, Executive will be granted LTIP Awards by
Ensco with a target annual award level of not less than 500% of Executive’s Base
Salary (the “Annual Equity Award”) on terms and conditions no less favorable
than those applicable to executive officers of Ensco generally; provided, that
each of the Annual Equity Awards to Executive for the two years after the
Effective Time shall be no less than 500% of Executive’s Base Salary; provided,
further, that such Annual Equity Award targets may be increased or decreased for
grants in future years as determined by the Board or Compensation Committee, as
applicable.

 

(ii)         Separate Award Agreements. The LTIP Awards shall be granted subject
to the terms and conditions of the applicable plans and individual award
agreements to be entered into between the Company and Executive, provided that
in the event of any conflict between the terms of such award agreements and this
Agreement, this Agreement shall control unless the terms of the applicable award
agreement(s) are more favorable to Executive, in which case the applicable award
agreement(s) shall control.

 

(iii)        Legacy Change in Control Agreement.

 

(1)         Effective as of the Closing Date (as defined in the Transaction
Agreement), the Company shall expressly assume and guarantee the performance of
all obligations (currently and in the future) of Rowan pursuant to the CiC
Agreement; provided, that Executive agrees that the first sentence of Section 4
of the CiC Agreement shall not apply to any Awards (as defined in the CiC
Agreement) held by the Executive on the Closing Date that are subject solely to
time-based vesting. For the avoidance of doubt, performance units granted to the
Executive under Rowan’s incentive plans will accelerate in accordance with
Section 2.3(b) of the Transaction Agreement.

 

(2)         If the Executive’s employment is terminated by the Company without
Cause, by the Executive for Good Reason or due to Executive’s death or
Disability, in any case, during the three year period following the Closing Date
(the “Protection Period”): (i) any Awards (as defined in this Agreement) shall
become immediately fully vested and where applicable, exercisable, all
restrictions and conditions thereon shall be deemed satisfied in full, and all
limitations shall be deemed expired unless otherwise provided in the applicable
award documents and (ii) any vested share options or share appreciation rights
held by the Executive shall be exercisable until the earlier of (A) the second
anniversary of such termination or (B) the original maximum term of the share
option or share appreciation right, as applicable.

 

 4 

 

 

(3)         Section 4 of the CiC Agreement shall apply to any Change in Control
that occurs after the Closing Date; provided that the parties agree that the
first sentence of Section 4 of the CiC Agreement shall not apply with respect to
any Change in Control that occurs after the expiration of the Protection Period
if, and only if, all equity-based awards granted on or after the Closing Date by
Ensco to its senior executives (including the Executive) include Double Trigger
Vesting Provisions, in which case such Double Trigger Vesting Provisions of
Executive’s equity-based awards shall apply. For this purpose, “Double Trigger
Vesting Provisions” means provisions that provide for full vesting of the award
upon a termination without “cause” or a termination for “good reason” within a
specified “protection period” following a “change in control” of Ensco (with
“cause,” “good reason,” “change in control” and “protection period” as defined
in the applicable Ensco equity plan or award agreement). If the conditions of
the proviso in this Section 2(c)(iii)(3) are not satisfied, the first sentence
of Section 4 of the CiC Agreement shall continue to apply to any Change in
Control occurring after the Closing Date.

 

(4)         For purposes of this Agreement, (i) the term “Company” in the
definition of Change in Control shall be deemed to mean the Company and its
successors and assigns instead of Rowan and (ii) the term “Effective Date” in
the definition of “Change in Control” shall mean the Closing Date.

 

(e)          Benefits.

 

(i)          During the Term, the Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company (including
medical, dental and defined contribution retirement plans).

 

(ii)         During the Term, the Executive shall be eligible to participate in
an expatriate assignment and tax equalization policy (the “Expatriate Assignment
Policy”) that is not less favorable than Ensco’s current expatriation assignment
and tax equalization policy otherwise applicable to its senior executive
officers residing in London. In accordance with Ensco’s policy, tax equalization
benefits will be provided on foreign assignment related to income pertaining to
housing allowance, relocation benefits and non-cash benefits (including but not
limited to home leave reimbursement, dependent education tuition, relocation
allowance, tax preparation fees, moving expenses, etc.). Housing, relocation and
non-cash benefits will not be taxable to the Executive and Ensco will be
responsible for the associated home and host country tax obligations. Executive
shall be responsible for both home and host location personal income and social
taxes relating to all other compensation and would be eligible to utilize any
foreign tax credits associated with such tax payments to offset home country tax
obligations.

 

(iii)        For the avoidance of doubt, during the Term, Executive will be
entitled to the following allowances consistent with the Expatriate Assignment
Policy: (i) a cost of living allowance of $25,000 per year, payable in monthly
installments, (ii) a housing allowance equal to $160,000 annually, payable in
monthly installments, (iii) education reimbursement of up to $45,000 per child
per year, (iv) reimbursement for Executive and each eligible dependent for one
home leave roundtrip airline ticket and ground transportation (airport transfer)
per year, and (v) reimbursement for tax preparation services. Executive will not
receive any foreign service premium or an allowance or reimbursement for
utilities.

 

(f)          Vacation. During the Term, Executive shall be entitled to four (4)
weeks of paid vacation. In addition, while based in the UK he shall be entitled
to the usual UK public holidays and while based in the US he shall be entitled
to the usual US public holidays. Any vacation shall be taken at the reasonable
and mutual convenience of the Company and Executive.

 

(g)          Business Expenses. During the Term, the Company shall reimburse
Executive for all reasonable travel and other business expenses incurred by
Executive in the performance of Executive’s duties to the Company in accordance
with the Company’s expense reimbursement policy, which shall not be less
favorable than the expense reimbursement policy applicable to other executive
officers of Ensco.

 

 5 

 

 

(h)          Relocation. In the event the Executive’s principal place of
employment is relocated (whether outside of the United States, from a location
outside of the United States back to the United States, or otherwise), the
Executive will, in accordance with the Expatriate Assignment Policy, receive a
payment in the amount of $20,000, along with such other relocation benefits
provided under the Company’s relocation policy.

 

(i)          Key Person Insurance. At any time during the Term, the Company
shall have the right to insure the life of Executive for the Company’s sole
benefit. The Company shall have the right to determine the amount of insurance
and the type of policy. Executive shall reasonably cooperate with the Company in
obtaining such insurance by submitting to physical examinations, by supplying
all information reasonably required by any insurance carrier, and by executing
all necessary documents reasonably required by any insurance carrier, provided
that any information provided to an insurance company or broker shall not be
provided to the Company without the prior written authorization of Executive.
Executive shall incur no financial obligation by executing any required
document, and shall have no interest in any such policy.

 

3.            Termination.

 

Executive’s employment hereunder may be terminated by Ensco UK upon approval of
Ensco in accordance with the Governing Policy, or by Executive, as applicable,
without any breach of this Agreement under the following circumstances:

 

(a)          Circumstances.

 

(i)          Death. Executive’s employment hereunder shall terminate upon
Executive’s death.

 

(ii)         Disability. If Executive has incurred a Disability, as defined in
Section 11(c) below, Ensco UK may terminate Executive’s employment

 

(iii)        Termination for Cause. Ensco UK may terminate Executive’s
employment for Cause, as defined in Section 11(a) below.

 

(iv)        Termination without Cause. Ensco UK may terminate Executive’s
employment without Cause. A termination of Executive’s employment by Ensco UK
that is not approved in accordance with the Governing Policy shall be a
termination by Ensco UK without Cause.

 

(v)         Resignation from the Company for Good Reason. Executive may resign
and terminate Executive’s employment with the Company for Good Reason, as
defined in Section 11(d) below.

 

(vi)        Resignation from the Company Without Good Reason. Executive may
resign Executive’s employment with the Company for any reason other than Good
Reason or for no reason.

 

 6 

 

 

(b)          Notice of Termination. Any termination of Executive’s employment by
Ensco UK or by Executive under this Section 3 (other than termination pursuant
to paragraph (a)(i)) or by reason of either party giving Notice of Non-Renewal
pursuant to Section 1(b) shall be communicated by a written notice to the other
party hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, if submitted by Executive in a resignation without Good
Reason, shall be at least thirty (30) days following the date of such notice (a
“Notice of Termination”); provided, however, that in the event that Executive
delivers a Notice of Termination to Ensco UK, Ensco UK may, in its sole
discretion, change the Date of Termination to any date that occurs following the
date of Ensco UK’s receipt of such Notice of Termination and is prior to the
date specified in such Notice of Termination. A Notice of Termination submitted
by Ensco UK may provide for a Date of Termination on the date Executive receives
the Notice of Termination, or any date thereafter elected by Ensco UK in its
sole discretion. The failure by Ensco UK or Executive to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Cause
or Good Reason shall not waive any right of such Party hereunder or preclude
such Party from asserting such fact or circumstance in enforcing such Party’s
rights hereunder.

 

(c)          Company Obligations upon Termination. Upon termination of
Executive’s employment pursuant to any of the circumstances listed in Section 3,
Executive (or Executive’s estate) shall be entitled to receive pursuant to this
Agreement the sum of: (i) the portion of Executive’s Base Salary earned through
the Date of Termination, but not yet paid to Executive; (ii) any vacation time
that has been accrued but unused in accordance with the Company’s Policies,
(iii) any expenses owed to Executive pursuant to Section 2(f); and (iv) any
amount accrued and arising from Executive’s participation in, or benefits
accrued under any employee benefit plans, programs or arrangements, which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements (collectively, the “Company
Arrangements”). Except as otherwise expressly required by law, as specifically
provided herein, or as provided in the CiC Agreement, all of Executive’s rights
to salary, severance, benefits, bonuses and other compensatory amounts hereunder
(if any) shall cease upon the termination of Executive’s employment hereunder.
In the event that Executive’s employment is terminated by Ensco UK for any
reason, Executive’s sole and exclusive remedy shall be to receive the payments
and benefits described in this Section 3(c) or Section 4, or pursuant to the CiC
Agreement, as applicable.

 

(d)          Deemed Resignation. Upon termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from the Board and all
offices and directorships, if any, then held with the Company or its affiliates.
Executive agrees that Executive will execute any resignation letters or other
instruments reasonably requested by the Company in connection with the foregoing
and he hereby irrevocably appoints the Company to be his attorney to execute any
documents and do any things and generally to use his name for the purpose of
giving the Company or its nominee the full benefit of this clause.

 

4.             Severance Payments.

 

(a)          Termination for Cause, or Termination Upon Death, Disability or
Resignation from the Company Without Good Reason. If Executive’s employment
shall terminate as a result of Executive’s death pursuant to Section 3(a)(i) or
Disability pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for
Cause, or pursuant to Section 3(a)(vi) for Executive’s resignation from the
Company without Good Reason, then Executive shall not be entitled to any
payments or benefits, except as provided in Section 3(c), provided, however,
that in the event of Executive’s death, Disability or retirement, Executive’s
long-term incentive awards may vest or remain eligible to vest to the extent set
forth in an applicable award agreement covering such award.

 

 7 

 

 

(b)          Termination without Cause or Resignation from the Company for Good
Reason. If Executive’s employment terminates without Cause pursuant to Section
3(a)(iv) or pursuant to Section 3(a)(v) due to Executive’s resignation for Good
Reason, then, subject to Executive signing on or before the 45th day following
Executive’s Separation from Service (as defined below), and not revoking, a
release of claims substantially in the form attached as Exhibit A to this
Agreement (“Release”) (save that if determined by the Company, the Release will
be amended to validly waive any claims that the Executive may have in the UK as
well as the US and to otherwise reflect any changes in applicable law), and
Executive’s continued compliance with Sections 6 and 7, Executive shall receive,
in addition to payments and benefits set forth in Section 3(c), the following:

 

(i)          an amount in cash equal to 2.00 times the Base Salary, payable in a
single lump sum on the First Payment Date (as defined below);

 

(ii)         an amount in cash equal to 2.00 times the Average Bonus Amount,
payable in single lump sum amount on the First Payment Date. For the purposes of
this Agreement, the “Average Bonus Amount” means the greater of: (A) the average
of the combined annual bonus awards received by Executive from the Company
pursuant to its annual incentive plan in the three calendar years immediately
before the Date of Termination (including, for the avoidance of doubt, the
annual bonus awards received from Rowan and/or RCI prior to the Commencement
Date) and (B) Executive’s Target Annual Bonus for the year during which the
termination of employment occurs;

 

(iii)        a pro-rated portion (based on the number of days Executive was
employed by the Company during the fiscal year in which the Date of Termination
occurs) of the Annual Bonus award that Executive would have earned had Executive
remained employed through the end of the fiscal year in which the Date of
Termination occurs, as determined by the Board based upon actual performance for
such year (and, to the extent there is any discretionary component thereof, with
the discretionary aspects being determined at not less than the target level)
and paid in the year following the year of termination at the same time annual
bonuses are generally paid to the Company’s senior executives;

 

(iv)        continued coverage in the employer-provided medical, dental and
vision plans available to Executive and Executive’s eligible dependents
immediately prior to the Date of Termination, to the extent such coverage is
elected by Executive pursuant to COBRA, for a period of twenty four (24) months
following the Date of Termination; provided, that Executive will only be
responsible for paying the applicable premiums for the cost of all such
coverages at a rate not to exceed the cost to active employees of the Company,
it being understood that during such twenty four (24) month period Executive
shall pay the full cost (i.e., the full COBRA premium rate or such other rate
reasonably determined by the Company) of the coverages as determined under the
then current practices of the Company on a monthly basis and the Company will
reimburse Executive the excess of such costs, if any, above the then active
employee cost for such coverages; provided, that if the continued coverage
contemplated by this Section 4(b)(iv) would be discriminatory and would result
in the imposition of excise taxes or other liabilities on the Company for
failure to comply with any requirements of the Patient Protection and Affordable
Care Act of 2010, as amended, and the Health Care and Education Reconciliation
Act of 2010, as amended (to the extent applicable), or other applicable law, the
Company will provide Executive with a cash payment equal to the employer-portion
of any COBRA premiums, inclusive of any taxes thereon, for the remainder of the
twenty four (24) month period;

 

(v)         if before, upon the commencement of or during the Term, Executive
was required to relocate his principal place of employment outside of the United
States, reimbursement of the reasonable cost of return relocation-related
expenses (not including make-whole payments for any loss incurred on the sale of
Executive’s principal residence) as provided under the Company’s Expatriate
Assignment Policy; and

 

 8 

 

 

(vi)        any of Executive’s unvested equity, equity-based or long-term
incentive awards granted under any equity or long-term incentive plans of Ensco
or Rowan (including without limitation any stock options, restricted stock,
restricted stock units, performance units, and/or performance shares) shall
immediately become 100% vested in all of the rights and interests then held by
Executive, provided, however, that unless a provision more favorable to the
Executive is included in an applicable award agreement, all performance-based
awards shall remain subject to attaining the applicable performance goals and
conditions.

 

(c)          Application of CiC Agreement. It is the express intent of the
Parties that the payments and benefits under this Agreement shall not duplicate
any payments or benefits under the CiC Agreement. In the event Executive incurs
a termination of employment during the Term of this Agreement and such
termination entitles Executive to severance and/or benefits under the terms of
the CiC Agreement, the terms of the CiC Agreement shall govern, and Executive
shall not be entitled to any additional severance hereunder.

 

(d)          Survival. Notwithstanding anything to the contrary in this
Agreement, the provisions of Sections 5 through 10 and Section 12, this Section
4, and the Company’s obligations to pay the Company Arrangements will survive
the termination of Executive’s employment pursuant to Section 3.

 

5.            Parachute Payments.

 

(a)          It is the objective of this Agreement to maximize Executive’s net
after-tax benefit if payments or benefits provided under this Agreement are
subject to excise tax under Section 4999 of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder (the
“Code”). Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit by the Company or any affiliate or otherwise to or
for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (all such
payments and benefits, including the payments under Sections 4(b) hereof, being
hereinafter referred to as the “Total Payments”), would be subject (in whole or
in part) to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Total Payments shall be reduced to the extent necessary so that
no portion of the Total Payments shall be subject to the Excise Tax, but only if
(i) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income and employment taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of Excise Tax
to which Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).

 

(b)          The Total Payments shall be reduced in the following order: (i)
reduction of non-cash benefits, beginning with those that would be provided last
in time, (ii) reduction of equity award vesting, beginning with vesting or
settlements that would occur last in time, (iii) reduction of cash payments,
beginning with payments that would be made last in time, and (iv) reduction of
any other payments or benefits otherwise payable to Executive on a pro-rata
basis or such other manner that complies with Section 409A.

 

 9 

 

 

(c)          All determinations regarding the application of this Section 5
shall be made by an accounting firm with experience in performing calculations
regarding the applicability of Section 280G of the Code and the Excise Tax
selected by the Company and acceptable to Executive (“Independent Advisors”), a
copy of which report and all worksheets and background materials relating
thereto shall be provided to Executive. For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code shall be taken into account;
(ii) no portion of the Total Payments shall be taken into account which, in the
opinion of the Independent Advisors, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The costs of obtaining such
determination and all related fees and expenses (including related fees and
expenses incurred in any later audit) shall be borne solely by the Company.

 

6.            Non-Solicitation; Unfair Competition; and Non-Disparagement.
Executive acknowledges that during the Term, the Company will provide Executive
with access to Confidential Information (as defined below). Ancillary to the
rights provided to Executive as set forth in this Agreement, Executive’s
continued employment with the Company during the Term (subject to earlier
termination as provided herein) and the Company’s provision of Confidential
Information, and Executive’s agreements regarding the use of same, in order to
protect the value of any Confidential Information, the Company and Executive
agree to the following provisions against unfair competition, which Executive
acknowledges represent a fair balance of the Company’s rights to protect their
business and Executive’s right to pursue employment:

 

(a)          Executive shall not, at any time during the Restriction Period (as
defined below), directly or indirectly engage in, have any equity interest in,
or manage, provide services to or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant, independent contractor, or
otherwise) that is primarily engaged in the business of providing contracted
offshore drilling rigs in any country (or its territorial waters) in which the
Company (i) has offices, establishes offices or has definitive plans to locate
an office as of the Date of Termination, or (ii) has provided offshore oil and
gas drilling services in the 24 months preceding the Date of Termination and in
each case which competes with those parts of the business of the Company with
which the Executive was involved to a material extent or for which he was
responsible during the 12 months prior to the Date of Termination. Nothing
herein shall prohibit Executive from being a passive owner of less than 5% of
the outstanding equity interest of any entity, so long as Executive has no
active participation in the business of such entity.

 

(b)          Executive shall not, at any time during the Restriction Period,
directly or indirectly, solicit, divert or take away from the Company, business
opportunities with any Customer.

 

(c)          Executive shall not, at any time during the Restriction Period,
directly or indirectly, divert or take away any acquisition or other business
opportunity that the Company is pursuing or with respect to which the Company
has expended material efforts to identify or pursue. 

 

(d)          Executive shall not, at any time during the Restriction Period,
directly or indirectly, contact or solicit, for the purpose of hiring, or hire
any employee of the Company or any person employed by the Company at any time
during the 12-month period immediately preceding the Date of Termination.

 

 10 

 

 

(e)           Executive shall not, at any time during the Restriction Period,
directly or indirectly, induce or otherwise encourage any employee of the
Company to leave the employment of the Company.

 

(f)          Executive shall not, at any time during the Restriction Period,
directly or indirectly, induce any supplier, distributor, representative or
agent of the Company to terminate or adversely modify its relationship with the
Company and with whom or which the Executive, or any person who reported
directly to him, had material dealings during the 12-month period immediately
preceding the Date of Termination.

 

(g)          Executive shall not, at any time during and after the Term,
disparage the Company in any way that could adversely affect the goodwill,
reputation or business relationships of the Company with the public generally,
or with its customers, suppliers or employees; provided, that the foregoing
shall not apply to the extent that testimony is required in connection with any
proceeding or otherwise as required by law or truthful statements to correct or
clarify disparaging comments by the Company..

 

(h)          In the event the terms of this Section 6 shall be determined by any
court of competent jurisdiction: (i) while the Executive is based in the US, to
be unenforceable by reason of its extending for too great a period of time or
over too great a geographical area or by reason of its being too extensive in
any other respect, it will be interpreted to extend only over the maximum period
of time for which it may be enforceable, over the maximum geographical area as
to which it may be enforceable, or to the maximum extent in all other respects
as to which it may be enforceable, all as determined by such court in such
action, and (ii) while the Executive is based in the UK, to go beyond what is
reasonable in all the circumstances for the protection of the legitimate
interests of the Company but would be valid if any particular restriction(s)
were deleted or some part or parts of its or their wording were deleted,
restricted or limited then such restriction(s) shall apply with such deletions,
restrictions or limitations as the case may be.

 

(i)          As used in this Section 6, (i) the term “Company” shall include the
Company and its current and future affiliates (ii) the term “Restriction Period”
shall mean the period beginning on the Effective Time, and ending on the date
twelve (12) months following the Date of Termination, provided, however, that
while based in the US only, in the event Executive receives the payments and
benefits described in Section 4(b) or Section 4(c), the Restriction Period shall
continue until the date that is 24 months following the Date of Termination and
(iii) the word “Customer” shall include any person, firm, company or entity who
or which at any time during the 12 months prior to the Date of Termination (A)
was provided with goods or services by the Company; or (B) was in the habit of
dealing with the Company, other than in a de minimis way; and in each case with
whom or which the Executive, or any person who reported directly to him, had
material dealings at any time during the 12 months prior to the Date of
Termination.

 

 11 

 

 

7.             Nondisclosure of Proprietary Information.

 

(a)          Except in connection with the faithful performance of Executive’s
duties hereunder or pursuant to Section 7(c) and (d), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for Executive’s benefit
or the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible or intangible form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, litigation or investigations, prospects and
compensation paid to employees or other terms of employment) (collectively, the
“Confidential Information”), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such Confidential Information. The Parties
hereby stipulate and agree that, as between them, any item of Confidential
Information is important, material and confidential and affects the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company). Notwithstanding the foregoing, Confidential Information shall not
include (i) any information legally acquired by or otherwise becoming known to
Executive from or through any party other that the Company or its affiliates
(which party Executive reasonably believes is not bound by any confidentiality
obligation to the Company), or (ii) information that has been published in a
form generally available to the public or is publicly available or has become
public knowledge prior to the date Executive proposes to disclose or use such
information, provided, that such publishing or public availability or knowledge
of the Confidential Information shall not have resulted from Executive directly
or indirectly breaching Executive’s obligations under this Section 7(a) or any
other similar provision by which Executive is bound, or from any third-party
breaching a provision similar to that found under this Section 7(a). For the
purposes of the previous sentence, Confidential Information will not be deemed
to have been published or otherwise disclosed merely because individual portions
of the information have been separately published, but only if material features
comprising such information have been published or become publicly available.

 

(b)          Upon termination of Executive’s employment for any reason,
Executive will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents or property concerning the Company’s
customers, business plans, marketing strategies, products, property or
processes. In addition, upon termination of Executive’s employment for any
reason, Executive shall return to the Company all property of the Company
provided to Executive by the Company, or otherwise in the custody, possession or
control of Executive (including, but not limited to, computers, computer
equipment, office equipment, cell phone, keys, passcards, calling cards, credit
cards, rolodexes, tapes, software, computer files, marketing and sales
materials, and any other record, document or piece of equipment belonging to the
Company. Following termination of employment, Executive will not retain any
copies of the Company’s property, including any copies existing in electronic
form, which are in Executive’s possession or control.

 

(c)          Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process, in each case to the extent permitted by applicable laws or rules.

 

(d)          Nothing in this Agreement shall prohibit Executive from (i)
disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 7(c) above), (ii) disclosing
information and documents to Executive’s attorney, financial or tax adviser for
the purpose of securing legal, financial or tax advice, (iii) disclosing
Executive’s post-employment restrictions in this Agreement in confidence to any
potential new employer, (iv) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations, or (v) while
based in the UK, disclosing information which the Executive or another person
may be ordered to disclose by a court of competent jurisdiction or which he
discloses pursuant to and in accordance with the Public Interest Disclosure Act
1998, or as may be required by law.

 

 12 

 

 

(e)          Nothing in this Agreement shall prohibit Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of any law or
regulation (including the right to receive an award for information provided to
any such government agencies).

 

(f)          18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties hereto have the right to disclose
in confidence trade secrets to federal, state and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties hereto also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

 

8.             Inventions. All rights to discoveries, inventions, improvements
and innovations (including all data and records pertaining thereto) related to
the business of the Company, whether or not patentable, copyrightable,
registrable as a trademark, or reduced to writing, that Executive may discover,
invent or originate during the Term, either alone or with others and whether or
not during working hours or by the use of the facilities of the Company
(“Inventions”), shall be the exclusive property of the Company. Executive shall
promptly disclose all Inventions to the Company, shall execute at the request of
the Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and at the Company’s expense, in obtaining,
defending and enforcing their rights therein. Executive hereby appoints the
Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.

 

9.             Injunctive Relief. It is recognized and acknowledged by Executive
that a breach of the covenants contained in Sections 6, 7 and 8 will cause
irreparable damage to Company and their goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, Executive agrees that in the event
of a breach of any of the covenants contained in Sections 6, 7 and 8, in
addition to any other remedy which may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief without
the requirement to post bond.

 

10.           Assignment and Successors. The Company may assign its rights and
obligations under this Agreement to any of its affiliates or to any successor to
all or substantially all of the business or the assets of the Company (by merger
or otherwise), and may assign or encumber this Agreement and its rights
hereunder as security for indebtedness of the Company and its affiliates. This
Agreement shall be binding upon and inure to the benefit of the Company,
Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will or operation of law.
Notwithstanding the foregoing, Executive shall be entitled, to the extent
permitted under applicable law and applicable Company Arrangements, to select
and change a beneficiary or beneficiaries to receive compensation hereunder
following Executive’s death by giving written notice thereof to the Company.

 

 13 

 

 

11.          Certain Definitions.

 

(a)          Awards. “Awards” shall mean all restricted shares, restricted share
units, share appreciation rights, performance units, dividend equivalent rights,
options, bonus shares or other performance awards, if any (but excluding, for
the avoidance of doubt, the Executive’s short-term annual incentive bonus, if
any), granted to the Executive under any of the Rowan or the Company’s incentive
plans

 

(b)          Cause. “Cause” for termination by the Company of Executive’s
employment shall mean:

 

(i)          the willful and continued failure by Executive to substantially
perform Executive’s duties hereunder (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after Executive has given notice to the Company of an event
or circumstance constituting Good Reason as described below unless the Company
has cured such event or circumstance) after a written demand for substantial
performance is delivered to Executive by the Board, which demand specifically
identifies the manner in which the Board believes that Executive has not
substantially performed Executive’s duties and, if such breach is capable of
cure, Executive fails to cure same within thirty (30) days after receiving such
demand;

 

(ii)         the willful engaging by Executive in unauthorized conduct that is
demonstrably and materially injurious to the Company;

 

(iii)        the material breach of this Agreement or a material policy of the
Company that has been delivered to Executive before the Execution Date and that
apply to executive-level employees (or that Executive has agreed in writing to
include in the definition of Cause) that causes material damage to the Company,
which, if such breach is capable of cure, remains uncured thirty (30) days
following Executive’s receipt of notice of same; or

 

(iv)        Executive has (i) while based in the US, been convicted of or pled
nolo contendere to, a misdemeanor involving moral turpitude or a felony, or (ii)
while based in the UK, committed any criminal offence (other than a motoring
offence for which a non-custodial penalty may be imposed).

 

(c)          Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by Executive’s death, the date of
Executive’s death; (ii) if Executive’s employment is terminated pursuant to
Section 3(a)(ii) – (vi) either the date indicated in the Notice of Termination
or the date specified by the Company pursuant to Section 3(b), whichever is
earlier.

 

(d)          Disability. “Disability” shall mean, at any time the Company
sponsors a long-term disability plan for employees, “disability” as defined in
such long-term disability plan for the purpose of determining a participant’s
eligibility for benefits; provided, however, if the long-term disability plan
contains multiple definitions of disability, “Disability” shall refer to that
definition of disability which, if Executive qualified for such disability
benefits, would provide coverage for the longest period of time. The
determination of whether Executive has a Disability shall be made by the person
or persons required to make disability determinations under the long-term
disability plan. At any time the Company does not sponsor a long-term disability
plan for its employees, Disability shall mean Executive’s inability to perform,
with or without reasonable accommodation, the essential functions of Executive’s
position hereunder for a total of three months during any six-month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative, with such agreement as to acceptability not to
be unreasonably withheld or delayed. Any refusal by Executive to submit to a
medical examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of Executive’s Disability.

 

 14 

 

 

(e)          Good Reason. “Good Reason” shall mean the occurrence of any of the
following without Executive’s express written consent:

 

(i)          a material breach by the Company of the terms of this Agreement, or
any other equity, compensation, or other written agreement between the Company
and Executive, including, but not limited to, the failure of the Company to make
any material payment or provide any material benefit specified under this
Agreement or another applicable agreement and the Company’s breach of the first
sentence of Section 1(e) hereof;

 

(ii)         any material diminution in Executive’s authority, duties or
responsibilities as President or Chief Executive Officer or the assignment to
Executive of any duties materially inconsistent with Executive’s status as
President and Chief Executive Officer;

 

(iii)        the failure of the Company to continue Executive in the positions
of both President and Chief Executive Officer;

 

(iv)        a material reduction in Executive’s Base Salary, Target Annual
Bonus, or Annual Equity Award, as in effect as of the Effective Time or as the
same may be increased from time to time, except for across-the-board reductions
similarly affecting all senior executives of the Company;

 

(v)         the Company’s removal of Executive from the Board or failure to
nominate Executive to the Board (other than in connection with a termination by
the Company for Cause, or a result of death or Disability, and it being
understood that a failure of the Company’s shareholders to re-elect Executive to
the Board will not constitute Good Reason hereunder);

 

(vi)        the failure of the Company to elect an independent Chairman of the
Board with effect on or before the date that is nineteen (19) months following
the Effective Date (as defined in the Transaction Agreement);

 

(vii)       the relocation of the site of Executive’s principal place of
employment to a location that is more than 50 miles outside of either Houston,
Texas or London, England; or

 

(viii)      the Company gives Executive Notice of Non-Renewal pursuant to
Section 1(b) and the Parties do not, prior to the expiration of the Term,
execute a new employment agreement governing the terms of Executive’s employment
to be in effect thereafter;

 

provided, however, that Executive may not resign his employment for Good Reason
unless: (x) Executive provides the Company with at least thirty (30) days (or,
in the case of the Company’s breach of the first sentence of Section 1(e)
hereof, sixty (60) days) prior written notice of his intent to resign for Good
Reason (which notice must describe the particular acts or omissions which the
Executive reasonably believes in good faith constitute “Good Reason” and be
provided within ninety (90) days following the date on which Executive has
knowledge of the occurrence of the acts or omissions purported to constitute
Good Reason); and (y) the Company has not remedied the alleged violation(s)
within thirty (30) days after receiving written notice of the basis for Good
Reason.

 

 15 

 

 

12.          Miscellaneous Provisions.

 

(a)          Governing Law; Jurisdiction. This Agreement shall be governed,
construed, interpreted and enforced in accordance with its express terms, and
otherwise in accordance with the substantive laws of Texas without reference to
the principles of conflicts of law of Texas. Any suit or proceeding arising
under this Agreement shall be brought solely in a federal or state court sitting
in the State of Texas, except for any suit or proceeding seeking an equitable
remedy hereunder, which may be brought in any court of competent jurisdiction.
By Executive’s execution hereof, Executive hereby consents and irrevocably
submits to the jurisdiction of the federal and state courts having general
jurisdiction over the State of Texas, and agrees that any process in any suit or
proceeding commenced in such courts under this Agreement may be served upon
Executive personally, by certified mail, return receipt requested, or by courier
service, with the same full force and effect as if personally served upon
Executive in the county in which Executive is employed. Each of the parties
waives any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense of lack of jurisdiction with respect
thereto.

 

(b)          Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

(c)          Clawback. To the extent required by applicable law or any
applicable securities exchange listing standards, or as otherwise determined by
the Board (or a committee thereof), amounts paid or payable under this Agreement
or any other compensation arrangement of the Company or its affiliates shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by the Company before the grant or award of such compensation, which
clawback policies or procedures may provide for forfeiture and/or recoupment of
amounts paid or payable under this Agreement or any other compensation
arrangement of the Company or its affiliates.

 

(d)          Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

 

(i)          If to the Company, the General Counsel at its headquarters,

 

(ii)         If to Executive, at the last address that the Company has in its
personnel records for Executive, or

 

(iii)        At any other address as any Party shall have specified by notice in
writing to the other Party.

 

(e)          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures delivered by
facsimile shall be deemed effective for all purposes.

 

 16 

 

 

(f)          Entire Agreement. The terms of this Agreement are intended by the
Parties to be the final expression of their agreement with respect to the
subject matter hereof and supersede all prior understandings and agreements,
whether written or oral, except the CiC Agreement, as amended, and as otherwise
incorporated or referenced herein. The Parties further intend that this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.

 

(g)          Amendments; Waivers. This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company. By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

 

(h)          No Inconsistent Actions. The Parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the Parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.

 

(i)          Construction. This Agreement shall be deemed drafted equally by
both the Parties. Its language shall be construed as a whole and according to
its fair meaning. Any presumption or principle that the language is to be
construed against any Party shall not apply. The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) “includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the entities or persons referred to may require.

 

(j)          Legal Fees. If it shall be necessary or desirable for Executive to
retain legal counsel or incur other costs and expenses in connection with
enforcement of Executive’s rights under this Agreement, the Company shall pay
(or Executive shall be entitled to recover from the Company, as the case may be)
Executive’s reasonable attorneys’ fees and cost and expenses incurred in
connection with enforcement of his rights (including the enforcement of any
arbitration award in court), if the action relates to Executive’s employment
with the Company and if a final decision in connection with at least one
material issue of the litigation (or arbitration) is issued in Executive’s favor
by an arbitrator or a court of competent jurisdiction.

 

(k)          Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, (i) while the Executive is based
in the US, in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as part of this Agreement a provision as similar in
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable, and (ii) while the Executive is based in the
UK, if any provision would be valid if some part or parts of its or their
wording were deleted, restricted or limited then such provision(s) shall apply
with such deletions, restrictions or limitations as the case may be .

 

 17 

 

 

(l)           Withholding. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold
whether in the UK, the US or any other relevant jurisdiction. The Company shall
be entitled to rely on an opinion of counsel if any questions as to the amount
or requirement of withholding shall arise. In addition, Executive shall
cooperate with the Company following any termination of Executive’s employment
for any reason in satisfaction of the Company’s and Executive’s relative tax
obligations hereunder and under the Company’s Expatriate Assignment Policy.

 

(m)          Section 409A.

 

(i)          General. The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

 

(ii)         Separation from Service. Notwithstanding anything in this Agreement
to the contrary, any compensation or benefits payable under this Agreement that
is considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Section 4(b) shall not be paid, or, in the case of installments, shall not
commence payment, until the fifty-third (53rd) day following Executive’s
Separation from Service (the “First Payment Date”). Any installment payments
that would have been made to Executive during the fifty-three (53) day period
immediately following Executive’s Separation from Service but for the preceding
sentence shall be paid to Executive on the First Payment Date and the remaining
payments shall be made as provided in this Agreement.

 

(iii)        Specified Employee. Notwithstanding anything in this Agreement to
the contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death. Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.

 

(iv)        Expense Reimbursements, Legal Fees. To the extent that any
reimbursements or payment of legal fees under this Agreement are subject to
Section 409A, any such reimbursements or payment payable to Executive shall be
paid to Executive no later than December 31 of the year following the year in
which the expense or payment was incurred; provided, that Executive submits
Executive’s reimbursement or payment request, as the case may be, promptly
following the date the expense is incurred, the amount of expenses reimbursed in
one year shall not affect the amount eligible for reimbursement in any
subsequent year, other than medical expenses referred to in Section 105(b) of
the Code, and Executive’s right to reimbursement or payment under this Agreement
will not be subject to liquidation or exchange for another benefit.

 

 18 

 

 

(v)         Installments. Executive’s right to receive any installment payments
under this Agreement, including without limitation any continuation salary
payments that are payable on Company payroll dates, shall be treated as a right
to receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A.

 

(n)          Data Protection. The Executive acknowledges that the Company will
from time to time process data that relates to him for the purposes of the
administration and management of its employees and its business, for compliance
with applicable procedures, laws and regulations, and for other legitimate
purposes. The Executive has a duty to comply with the Company’s data protection
policy at all times and to keep all personal information that he has access to
as part of his employment secure. The Executive must notify the person to whom
he reports or such other person stipulated by the Company immediately on
becoming aware of a data security breach. Failure to do so may lead to
disciplinary action up to and including termination for Cause.

 

(o)          Ensco Guarantee. Ensco hereby guarantees payment and performance of
all obligations of Ensco UK under this Agreement.

 

13.          Executive Acknowledgement. Executive acknowledges that Executive
has read and understands this Agreement, is fully aware of its legal effect, has
not acted in reliance upon any representations or promises made by the Company
other than those contained in writing herein, and has entered into this
Agreement freely based on Executive’s own judgment. Executive also acknowledges
and agrees that any compensation payable under this Agreement or otherwise shall
be subject to the terms of any applicable compensation clawback policy adopted
by the Company to comply with any provisions of applicable law or any securities
exchange listing standards.

 

[Signature Page Follows]

 

 19 

 

 

This Agreement has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

EXECUTED as a deed by Signature     ENSCO Global Resources Limited       acting
by an authorized signatory, in the presence of: Director  

Print name

 

 



Witness signature  

 

Name (in BLOCK CAPITALS)  



 

SIGNED as a deed by Dr Thomas Burke Signature     in the presence of:  

 

Witness signature  

 

Name (in BLOCK CAPITALS)  

 

[Signature Page to Employment Agreement]

 

 20 

 

 

EXECUTED, as a deed by Signature     Rowan Companies, Inc.       acting by a
director, in the presence of: Director      

Print name

 

 

 

Witness signature  

 

Name (in BLOCK CAPITALS)  

 

 21 

 

 

Solely for the purposes of guaranteeing the obligations of Ensco and/or the
Company under the Agreement:

 

EXECUTED, as a deed by Signature     ENSCO plc       acting by a director, in
the presence of: Director      

Print name

 

 

 

Witness signature  

 

Name (in BLOCK CAPITALS)  

 

 22 

 

 

Exhibit A

 

Separation Agreement and Release

 

This Separation Agreement and Release (“Agreement”) is made by and between Dr.
Thomas Burke (“Executive”) and [_______] (the “Company”) (collectively, referred
to as the “Parties” or individually referred to as a “Party”). Capitalized terms
used but not defined in this Agreement shall have the meanings set forth in the
Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of October 7, 2018 (the “Employment Agreement”); and

 

WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective [________, 20__],
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with (i) Executive’s ownership of
vested equity securities of the Company or any of its affiliates, including any
rights to vesting in connection with Executive’s employment or the termination
thereof, and (ii) Executive’s rights under any directors & officers liability
insurance policies then in effect, or to indemnification (including advancement
of expenses) by the Company or any of its affiliates pursuant to contract or
applicable law (collectively, the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the Severance Payments described in Section
4 of the Employment Agreement, which, pursuant to the Employment Agreement, are
conditioned on Executive’s execution and non-revocation of this Agreement, and
in consideration of the mutual promises made herein, the Company and Executive
hereby agree as follows:

 

1.          Severance Payments; Salary and Benefits. The Company agrees to
provide Executive with the severance payments and benefits described in Section
4(b) of the Employment Agreement, payable at the times set forth in, and subject
to the terms and conditions of, the Employment Agreement. In addition, to the
extent not already paid, and subject to the terms and conditions of the
Employment Agreement, the Company shall pay or provide to Executive all other
payments or benefits described in Section 3(c) of the Employment Agreement,
subject to and in accordance with the terms thereof, including, but not limited
to, tax equalization and relocation/repatriation and other expatriate assignment
benefits due to Executive in connection with employment outside the United
States.

 

2.          Release of Claims. Executive agrees that, other than with respect to
the Retained Claims, the foregoing consideration represents settlement in full
of all outstanding obligations owed to Executive by the Company, any of their
direct or indirect subsidiaries and affiliates, and any of their current and
former officers, directors, equity holders, managers, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of any of Executive’s
affiliated companies or entities and any of their respective heirs, family
members, executors, agents, and assigns, other than with respect to the Retained
Claims, hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Time of this Agreement (as defined in Section 7 below), including, without
limitation:

 

 A-1 

 

 

(a)          any and all claims relating to or arising from Executive’s
employment or service relationship with the Company or any of its direct or
indirect subsidiaries or affiliates and the termination of that relationship;

 

(b)          any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of any shares of stock or other equity interests
of the Company or any of its affiliates, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;

 

(c)          any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(d)          any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;

 

(e)          any and all claims for violation of the federal or any state
constitution;

 

(f)          any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(g)          any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

 

(h)          any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law and any Retained Claims. This release further does
not release claims for breach of Section 3(c) or Section 4(b) of the Employment
Agreement.

 

 A-2 

 

 

3.          Acknowledgment of Waiver of Claims under ADEA. Executive understands
and acknowledges that Executive is waiving and releasing any rights Executive
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and
that this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Time of this Agreement. Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled. Executive further understands and acknowledges that Executive has been
advised by this writing that: (a) Executive should consult with an attorney
prior to executing this Agreement; (b) Executive has 21 days within which to
consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement pursuant to written notice
to the General Counsel of the Company; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Executive signs this Agreement and
returns it to the Company in less than the 21 day period identified above,
Executive hereby acknowledges that Executive has freely and voluntarily chosen
to waive the time period allotted for considering this Agreement.

 

4.          Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

5.          No Oral Modification. This Agreement may only be amended in a
writing signed by Executive and a duly authorized officer of the Company.

 

6.          Governing Law; Jurisdiction. This Agreement shall be governed,
construed, interpreted and enforced in accordance with its express terms, and
otherwise in accordance with the substantive laws of Texas without reference to
the principles of conflicts of law of Texas. Any suit or proceeding arising
under this Agreement shall be brought solely in a federal or state court sitting
in the State of Texas, except for any suit or proceeding seeking an equitable
remedy hereunder, which may be brought in any court of competent jurisdiction.
By Executive’s execution hereof, Executive hereby consents and irrevocably
submits to the jurisdiction of the federal and state courts having general
jurisdiction over the State of Texas, and agrees that any process in any suit or
proceeding commenced in such courts under this Agreement may be served upon
Executive personally, by certified mail, return receipt requested, or by courier
service, with the same full force and effect as if personally served upon
Executive in the county in which Executive is employed. Each of the parties
waives any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense of lack of jurisdiction with respect
thereto

 

7.          Survival. The Parties expressly acknowledge and agree that the
provisions of Sections 5 through 10 and Section 12 of the Employment Agreement
will survive the termination of Executive’s employment.

 

8.          Effective Time. Each Party has seven days after that Party signs
this Agreement to revoke it and this Agreement will become effective on the
eighth day after Executive signed this Agreement, so long as it has been signed
by the Parties and has not been revoked by either Party before that date (the
“Effective Time”).

 

 A-3 

 

 

9.          Voluntary Execution of Agreement. Executive understands and agrees
that Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel; (d) Executive understands the terms and consequences of this
Agreement and of the releases it contains; and (e) Executive is fully aware of
the legal and binding effect of this Agreement.

 

[Signature Page Follows]

 

 A-4 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  EXECUTIVE     Dated: _____________ Dr. Thomas Burke       COMPANY Dated:
_____________ By:       Name:     Title:

 

 A-5 

 